Citation Nr: 0831457	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for an adjustment 
disorder with anxiety, depression, and dyspepsia, currently 
evaluated as 50 percent disabling.

2. Entitlement to an extraschedular rating in excess of 30 
percent for a papulosquamous eruption from July 17, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran service date is from August 1983 to January 1991.  

This claim arises from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This matter was most recently 
before the Board of Veterans' Appeals (Board) in June 2007.  
The veteran's appeal had previously been remanded or was the 
subject of further development in December 2001, April 2004, 
and July 2005.

At a May 2003 videoconference hearing the veteran provided 
testimony before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

By rating action in November 2006 the veteran was awarded 
individual unemployability benefits as well as entitlement to  
Chapter 35 benefits from August 2000.

Finally the Board notes that the veteran previously raised 
the issue of service connection for residuals of a claimed 
sexual assault.  This issue has not been developed or 
certified for appellate review. It was previously referred 
back to the RO for appropriate consideration in the Board's 
June 2007 Remand action. At this time it does not appear that 
such matter has been developed by the RO despite the Board's 
direction.  Hence, this issue is once again referred back to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's adjustment disorder with anxiety, 
depression, and dyspepsia is manifested by not more than 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The evidence of record does not support a finding that 
the veteran's skin disorder described as a papulosquamous 
eruption alone results in a marked interference with 
employment and thus presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for an 
adjustment disorder with anxiety, depression, and dyspepsia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.126, 
4.130, Diagnostic Code 9400 (2007).

2. The criteria for submission for an extraschedular 
evaluation for a skin disorder described as a papulosquamous 
eruption are not met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decisions in 
question. The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in April and October 2001, April 2004, October 2005, 
November 2006, and September 2007 correspondence of the 
information and evidence needed to substantiate and complete 
these claims, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain. Numerous supplemental statements of 
the case specifically informed the veteran of the rating 
criteria which would provide a basis for increased ratings.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant did not receive full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The failure to provide notice regarding how 
an effective date is assigned is harmless in light of the 
decision reached below.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and provided an opportunity to present pertinent 
evidence and testimony in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claims have been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

Service connection criteria, general

The veteran contends that her adjustment disorder and skin 
disorder are manifested by symptomatology that warrants the 
assignment of increased ratings.  It is requested that the 
veteran be afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.   Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  

Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

I.  Increased rating for an adjustment disorder with anxiety, 
depression, and dyspepsia

By rating action in May 1989 service connection was granted 
and a 30 percent rating was assigned for an adjustment 
disorder with depression and anxiety. By rating action in 
August 1999 the rating was increased to 50 percent.

In an August 1999 VA mental disorders examination report the 
examiner noted that the veteran described indigestion, 
ovarian cysts, difficulty focusing on employment, significant 
anxiety problems, poor sleep, panic attacks, panic triggered 
by job interviews or for no apparent reason, fatigue, social 
isolation, intermittent thoughts of death, etc.  She was 
followed at the VA Medical Center Greenville mental hygiene 
clinic.  She was medicated with Temazepam, sleep agent, and 
Wellbutrin.  Examination revealed the veteran to be alert, 
oriented, and cooperative.  Her mood was anxious but her 
affect was mood-congruent. Her speech was slow and soft. She 
made fair eye contact, and there was no psychomotor agitation 
or retardation. Thought process was slow but goal oriented, 
and thought content was devoid of any current auditory or 
visual hallucinations or delusions. There was some evidence 
of suicidal ideation but no plan. She had no homicidal 
ideation.  Memory was fair for immediate, recent, and remote 
events.  Her intelligence was opined to be average. She had 
partial insight.  The examiner diagnosed dysthymic disorder; 
and, panic disorder with agoraphobia. A global assessment of 
functioning score of 51 was assigned.  The examiner opined 
that she had significant symptoms associated with depression 
and anxiety, including agoraphobia, panic attacks, depressed 
mood, and social isolation.  Social adaptability and 
interaction with others was opined to be significantly 
disabling. Her disability was considered to be in the 
considerable to severe range.

At an August 2000 VA mental disorders examination the claims 
file was reviewed.   Examination revealed the veteran to be 
alert, oriented, and attentive.  Her mood was mildly anxious 
and depressed, and her affect was generally appropriate.  
Speech was regular rate and rhythm.  There was no psychomotor 
agitation or retardation.  Eye contact was fair and she was 
cooperative. Her thought process was logical and coherent, 
and thought content was devoid of any current auditory, 
visual hallucinations and evidence of delusions. She denied 
any current suicidal or homicidal ideation.  Memory was good, 
intelligence average, and she had fairly good insight.  The 
diagnoses were dysthymia; anxiety disorder, not otherwise 
specified; and, a history of panic disorder with agoraphobia.  
A global assessment of functioning score of 50 was assigned.  
The examiner noted that the veteran:

Exhibited moderate to severe symptoms 
associated with depression and anxiety, 
including anxiety on a daily basis and 
rumination, although she describes 
experiencing periods of panic, what she 
described was feeling sweaty and her 
heart racing, but she denies full 
symptoms associated with an actual panic 
attack.  She reported that she 
experiences uncontrollable crying, feels 
sad all the time.  She denied suicidal 
ideation, but indicated that she thinks 
of death often.  ...  In terms of her 
social adaptability and interactions with 
others, this seems to be moderately to 
severely impaired.  Her ability to 
maintain employment and perform job 
duties in a reliable, flexible, and 
efficient manner appears to be moderately 
to severely impaired. I would estimate 
her level of disability to be in the 
considerable to severe range.  

An undated VA Medical Center  psychological treatment note 
recorded that the veteran's mood was depressed and anxious, 
affect sad, blunted and tense. Thinking was sequential but 
lacking focus.  Her insight was fair.  She was well groomed 
but appeared tired. The diagnosis was adjustment disorder 
chronic/mixed.  A global assessment of functioning score of 
48 was assigned. The psychologist noted that:

I have reviewed my notes for the past 
several years, endocrinology and 
neurosurgery notes and carefully 
considered findings in the above notes 
and my most recent psychiatry note.  My 
conclusions are that this veteran is 
unable to work in any occupation 
presently and for at least the next 12 
months.  She is considered 70 (percent) 
disabled due to service connected 
psychiatric problems by the VA.  She has 
a treatment resistant depression, (not 
otherwise specified), which has not 
responded to a variety of psychiatric 
medications.  She has an apparent 
prolactin-secreting pituitary adenoma, 
which causes both psychiatric and 
physical symptoms.  To treat this she 
takes bromocryptine, which aggravates her 
depression/anxiety and her 
(gastroesophageal reflux disease).  As a 
result of her combined psychiatric, 
physical and social problems she is so 
dysfunctional that she (cannot) even fill 
out a Social Security application 
(without) a lot of assistance. 

In an April 2001 VA mental disorders examination the claims 
file was not available.   Examination revealed the veteran to 
be alert, oriented, and attentive.  Mood was mildly dysphonic 
and affect was constricted.  Speech was regular rate and 
rhythm.  There was no psychomotor agitation or retardation.  
Eye contact was good and she was cooperative. Thought process 
was logical and coherent, and content was devoid of any 
current auditory or visual hallucinations, or evidence of 
delusions. She denied any current suicidal or homicidal 
ideation.  Memory was good, intelligence was average to high 
average, and insight was fair.  The diagnoses were depressive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified with many somatic complaints. A global 
assessment of functioning score of 60 was assigned.  The 
examiner noted that:

In terms of her social adaptability and 
interactions with others, this seems to 
be moderately impaired.  Her ability to 
maintain employment and perform job 
duties in a reliable, flexible, and 
efficient manner appears to be mildly to 
moderately impaired. ... I would estimate 
her level of disability to be in the 
definite range.  

An October 2001 VA mental disorders examination the veteran 
reported no history of abuse or trauma as a child.  
Examination revealed the veteran to be alert and oriented.  
She provided an accurate history. Insight was adequate, and 
her response was normal.  Speech was regular rate and rhythm. 
The veteran was watchful and goal oriented.  She denied any 
current suicidal ideation but had passive thoughts.  She had 
difficulty with concentration.  She denied symptoms of 
compulsive obsessive disorder, post traumatic stress 
disorder, or current panic disorder.  She denied any current 
auditory or visual hallucinations, or delusions. There was no 
psychomotor agitation or retardation.  She reported her 
psychological symptoms had been stable for several years and 
had not recently worsened.  She denied greater functional 
limitations.  The examiner diagnosed dysthymia, and anxiety, 
not otherwise specified. A global assessment of functioning 
score of 63 was assigned.  The examiner opined that in terms 
of the appellant's social adaptability and interactions with 
others she was mildly impaired.  Her ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner appeared mildly impaired.  

A February 2003 letter from a VA vocational rehabilitation 
psychologist noted that the veteran was found to be medically 
and mentally not reasonably feasible for training and 
employment.  She had not worked in two years and was unable 
to continue in training services due to an inability to 
manage her anxiety.

At a December 2003 VA mental disorders examination the claims 
file was reviewed.  The veteran reported being seen every 
three months by a VA psychiatrist at the VA Medical Center.  
She was prescribed Bupropion and Zanax but the examiner 
suspected she was not regularly taking her medications.  
Examination revealed the veteran to be alert, oriented, and 
attentive.  Her mood was dysphoric and affect was mad. Speech 
was regular rate and rhythm, and there was no psychomotor 
agitation or retardation.  Eye contact was good and she was 
fairly cooperative. Thought process was logical and coherent, 
and content was devoid of any current auditory or visual 
hallucinations, or delusions. She denied current suicidal or 
homicidal ideation.  Her memory was intact, concentration was 
good, and she was of average intelligence. The diagnoses were 
major depressive disorder, and generalized anxiety disorder. 
A global assessment of functioning score of 52 was assigned.  
The examiner noted that the veteran exhibited considerable 
symptoms associated with depression and anxiety.  She was 
judged considerably impaired socially, and in her ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner. The examiner opined that the 
appellant's level of disability was in the considerable 
range.  

In April 2004 the VA received a copy of a Social Security 
Administration determination dated July 2003 noting the 
veteran was disabled due to severe anxiety and adjustment 
disorders.

At a June 2004 VA mental disorders examination the claims 
file was reviewed. The examiner offered an in depth review 
and discussion of the veteran's history.  The veteran 
reported staying in bed 10 to 30 days a month and that she 
could not function. Her anxiety increased her problems with 
gastroesophageal reflux disease and skin lesions which break 
out with anxiety and stress.  

Examination revealed the veteran to be alert, oriented, and 
cooperative.  She was neatly dressed and groomed, with good 
eye contact.  Speech was regular rate and rhythm, and there 
was no psychomotor agitation or retardation. Her mood was 
described as depressed and anxious.  Her thought process was 
logical and goal directed without evidence of looseness of 
association. She denied hallucinations, or delusions. Memory 
was intact, concentration and judgment was good.  She denied 
suicidal and homicidal thoughts. The diagnoses were major 
depressive disorder, according to veteran; dysthymic 
disorder; anxiety disorder, not otherwise specified; 
personality disorder, not otherwise specified. A global 
assessment of functioning score of 52 was assigned.  

The examiner noted that the veteran reported symptoms 
consistent with major depression which met the diagnostic 
criteria for a diagnosis based on her history.  The appellant 
also reported some depressive symptoms which met the criteria 
for a diagnosis of dysthymia which was consistent with a 
diagnosis from a VA treating physician.  She also reported 
anxiety related symptoms although she was not suffering from 
a generalized anxiety disorder.  She reported symptoms which 
were consistent with a personality disorder. 

The veteran's report of lying on the floor hollering, 
screaming for no apparent reason, and constantly ruminating 
about injustices in service were judged to be consistent with 
a personality disorder.  The examiner noted that the 
appellant was  neatly dressed and groomed and presented as 
experiencing no anxiety or depression although reporting 
significant anxiety and depression.  The examiner noted 
further that, "this leads me to question the severity of her 
complaints."

The veteran was receiving Social Security disability and the 
examiner opined that there was reason for secondary gain in 
attempting to maintain disability in order to avoid working.  
There was no clear evidence of depression or anxiety during 
the interview which would prevent employment.  The examiner 
recommended psychological testing to assist in identifying 
the symptoms of depression and anxiety in addition to 
identifying symptoms of malingering, and symptom exaggeration 
of depression and anxiety prior to rendering an opinion.

A November 2004 letter from a VA fee based psychologist noted 
that she had worked with the veteran over a number of years 
as a VA contract vocational case manager, vocational 
rehabilitation counselor, and psychotherapist. She presented 
with several issues which complicated her clinical picture.  
She routinely experience severe anxiety complicated by 
depression, and took medications for a pituitary tumor.  The 
examiner noted observing over the last several years that the 
veteran appeared to have a regular cyclical reaction causing 
severe fatigue and was significantly more emotionally 
reactive. The fatigue and emotional liability was to such a 
degree as it was incapacitating. She needed regular 
monitoring and she was recommended for a local psychologist 
on a fee based schedule.

An April 2005 follow-up letter from the psychologist noted 
that she had now treated the veteran for the prior year for 
anxiety and depression as a contract counselor for the VA.  

A July 2006 VA fee based psychological evaluation revealed 
the veteran to be alert, oriented, and cooperative.  She 
provided a history consistent with the claims file. Insight 
was not demonstrated.  Her affect was blunted and tearful.  
She had been scheduled for a female psychologist who had to 
transfer the case to a male psychologist. When she discovered 
this change she became uncomfortable apparently because of 
some traumatic events she did not want to discuss with a 
male. She was seen on condition she would not be asked about 
that specific trauma. During the interview she was noted to 
be logical and goal directed.  She reported difficulty 
sleeping.  She denied nightmares or flashbacks, intrusive 
thoughts about whatever the trauma was, anger, 
hypervigilance, and phobic avoidance.  She was moderately 
dysphonic and cried whenever she talked about difficulties. 
She reported hopelessness, helplessness, and loss of libido. 
She denied suicidal and homicidal thoughts, but had passive 
thoughts of death.  There was no evidence of thought process 
disorder. Eye contact was poor.  Speech was regular rate and 
rhythm.

The veteran reported significant interpersonal difficulties. 
The Miller Forensic Assessment of Symptoms Test was 
administered and it indicated she was not attempting to 
exaggerate or malinger symptomatology.  She was administered 
the personnel assessment inventory and produced a valid 
profile, though there was a tendency to magnify symptoms.  
This did appear to represent her subjective experience of 
psychiatric distress.  Her malingering index was below the 
cutoff. A review of the clinical scales indicates significant 
levels of depression with somatization.  She has high levels 
of anxiety and also exhibited multiple borderline traits. The 
impression was that performance on the Miller test as well as 
the objective psychological testing did not indicate 
exaggeration or malingering symptoms; there was no evidence 
of disorder in thought process or content.  Testing was 
consistent with an axis I diagnosis of major depressive 
disorder and anxiety disorder, not otherwise specified.  The 
testing and her self-report were consistent with a borderline 
personality disorder.  

At a November 2007 VA mental disorders examination the claims 
file and psychological evaluation were reviewed.  The 
examiner performed an extensive review of the veteran's 
history noting that during the July 2006 psychological 
evaluation she discovered that she would be seen by a male 
examiner she became uncomfortable about an apparent traumatic 
events she did not want to discuss with a male.  During the 
current interview she reported an extensive history of sexual 
abuse including numerous rapes including at age 5, 9, 13, 14, 
15, as well as several incidents of rape during service. The 
examiner noted that the veteran reported symptoms consistent 
with major depression.  She also reported which met the 
criteria for a diagnosis of dysthymia.  She reported anxiety 
related symptoms although she was not suffering from a 
generalized anxiety disorder.  She also reported symptoms 
which were more consistent with a personality disorder.  

The examiner noted that while reporting extensive rapes in 
service the veteran could not give any definite names of her 
attackers.  None of the incidents were reported in service. 
She first reported post traumatic stress disorder  stressors 
in April 2005 and the examiner questioned whether she 
reported these stressors after she took a post traumatic 
stress disorder screening test.  The veteran reported that 
she had not talked about the incidents because,"nobody at 
the VA had asked her about that."  The examiner noted that 
he specifically asked her about traumatic stressors in a 2004 
VA examination and she did not report any.  Neither did she 
report any during service or to any of her treating 
physicians until after the post traumatic stress disorder  
screening and a post traumatic stress disorder  diagnosis.  A 
letter from her VA fee based psychologist noted that she had 
been treating the veteran for about four years to cope with 
post traumatic stress disorder and an adjustment disorder 
with anxiety and depression.  It was this examiner's opinion 
that the veteran's condition was chronic and she would 
benefit from aid and attendance.  The record however 
indicated the veteran was improving with therapy.  The 
veteran reported treatment through the VA Medical Center  
outpatient clinic since 1990 and outside therapy through the 
fee based psychologist for 4 to 5 years.  She reported that 
her symptoms were aggravated a few weeks ago by seeing and 
talking to the individual who raped her when she was 13.  It 
was significant that until 2005 she was diagnosed with an 
adjustment disorder and there was no indication in the record 
of post traumatic stress disorder.

Examination revealed the veteran to be alert, oriented, and 
cooperative.  She was neatly dressed and groomed and wore 
very nice clothing.  Eye contact was good.  Speech was 
regular rate and rhythm.  There was no psychomotor agitation 
or retardation. Her mood was described as depressed, and her 
affect was broad range and appropriate to conversation with 
occasional tearing. Thought process was logical and goal 
directed without evidence of looseness of association.  She 
denied hallucinations, or delusions. Memory was intact, and 
concentration was good.  She was able to relate significant 
past personal information, although she could not relate the 
names of the recruiters who allegedly sexually assaulted her.  
She was able to recall details of individuals who allegedly 
sexually assaulted her in childhood and was tearful, however 
when talking about military sexual assaults, she was not 
tearful.  Judgment to hypothetical situations was good.  She 
reported a history of suicidal thoughts, but none in years.  
She denied homicidal thoughts. The diagnoses were chronic 
post traumatic stress disorder, major depressive disorder, 
dysthymic disorder, and a personality disorder, not otherwise 
specified with borderline histrionic traits. The examiner 
noted that he was unable to assign a global assessment of 
functioning score because while the veteran reported that she 
was unable to do things such as housework and washing 
clothes; she appears very well kept and neatly groomed which 
indicated an ability to take care of her own hygiene.  It was 
impossible to reach a conclusion regarding the particular 
level of symptoms associated with the service connected 
disorder as it was clear that she had multiple issues which 
clearly existed prior to service, and her service stressors 
were very vague.  He summarized that: 

It is my opinion (that) it is less likely 
than not that the events occurred during 
active duty service and she only began 
complaining about these after receiving a 
post-traumatic stress disorder screening 
and after failing to obtain benefits for 
other psychiatric illness. There is no 
doubt that she does have symptoms of 
distress and does have evidence of a 
diagnoses of post-traumatic stress 
disorder and major depression and 
dysthymic disorder, but (the appellant) 
likely exaggerates these symptoms and 
somatizes even though she may not be 
aware of her doing this and she does feel 
significant anxiety and distress.  ...  It 
is clear that she has personality 
disorder which would be consistent with a 
long history of sexual abuse as a child, 
and post-traumatic stress disorder would 
also be frequently seen secondary to the 
multiple sexual assaults as a child.  In 
addition major depressive disorder and 
dysthymic disorder are often secondary to 
post-traumatic stress disorder.  Although 
she does likely have post-traumatic 
stress disorder, major depression, and 
dysthymic disorder, it is clearly not the 
case that these events precipitated or 
resulted in onset of post-traumatic 
stress disorder during active duty 
military service.  It is less likely than 
not that there are exacerbations of her 
symptoms from active duty military 
service.  It is impossible to determine 
any ---regarding global assessment of 
function in this case and to clearly 
differentiate what is due to a trauma 
prior to military, military stressors, 
and effects of personality disorder on 
functioning.  ... Although she indicates 
she is not able to take care of her 
activities of daily living, her 
appearance is not consistent with that of 
most individuals who are not capable of 
doing so as she was neatly dressed and 
groomed, and even though she reported 
difficulty grocery shopping, acknowledged 
that she goes once a month and gets 
enough food for the month.  She is able 
to take care of her own hygiene and 
activities of daily living based on my 
observation on the day of the evaluation.  

An October 2007 letter from her VA fee based psychologist 
once again opined that she required aid and attendance.

The Board notes the extensive treatment records primarily VA 
Medical Center  clinical records.  These reveal long term 
psychological and psychotropic treatment of the veteran's 
condition. They do not reveal any greater level of disability 
than indicated by the VA examinations.

Analysis
 
The veteran's adjustment disorder with anxiety is rated under 
38 C.F.R. § 4.130, Code 9400, generalized anxiety disorder, 
as 50 percent disabling.  
  
Code 9400 provides that a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting);inability to establish and maintain effective 
relationships.

With the above criteria in mind, the Board notes that the 
record since February 12, 1999, includes seven VA 
examinations; extensive VA treatment records, including fee 
based psychological treatment records, and a July 2006 VA fee 
based psychological evaluation.
 
After considering all of the evidence of record, including 
particularly the above referenced VA mental examination 
reports evidence in light of the above-noted criteria, the 
Board finds that the veteran's service-connected anxiety 
disorder is consistent with the criteria for no more than the 
currently assigned 50 percent since February 12, 1999.  

In this regard, the medical evidence of record fails to 
demonstrate that the criteria set out in 38 C.F.R. § 4.130, 
Code 9400, and necessary for the assignment of a 70 percent 
or higher rating, has been met.  Of particular note, review 
of the 
above-discussed VA examination reports while documenting an 
overall level of disability described as considerably to 
severely impaired (August 1999, August 2000), considerably 
impaired (December 2003), mildly impaired (October 2001), and 
the June 2004 and November 2007 VA examinations which 
question the severity of the disability, fails to demonstrate 
that the veteran's suffered from symptoms such as suicidal 
ideation; obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty adapting to stressful circumstances; or 
the inability to establish and maintain effective 
relationships. 

The Board acknowledges that the veteran suffers from anxiety 
and in her numerous VA examinations provided a history of 
numerous panic attacks.  However at every examination she was 
consistently described as neatly dressed and well groomed; 
alert, oriented, and cooperative.  She showed fair to good 
eye contact, regular speech, and no psychomotor agitation or 
retardation. Her thought process was consistently logical and 
goal oriented.  Her memory and concentration were good; and 
judgment was fair to good.  While reporting thoughts of 
suicide and death, at her examinations, she consistently 
denied suicidal and homicidal thoughts, hallucinations, or 
delusions. 
 
The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The Board notes that global assessment of 
functioning score scores of 50, 51, 52, 60, 63 were provided 
by VA examiners in August 2000, August 1999, December 2003, 
April 2001, October 2001, respectively.  While the examiner 
in June 2004, and November 2007 was unable to determine a 
global assessment of functioning score rating due to his 
questioning of the actual severity of the veteran's symptoms.

A global assessment of functioning score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."

A global assessment of functioning score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Global assessment of functioning scores ranging 
between 61 to 70 reflect "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  

A global assessment of functioning scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

In light of the preponderance of the competent medical 
evidence being against any finding that the appellant's 
adjustment disorder was more than 50 percent disabling 
throughout the entire rating period, an increased evaluation 
is not warranted. In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
II. Extraschedular rating for a skin disorder

The Board notes the veteran's rather extensive medical 
history as detailed in the rather large and duplicative 
claims file and the June 2007 Board remand.  The veteran has 
undergone numerous VA skin examinations however, at no time 
has the veteran been noted to have been unable to work as a 
result of her service connected skin disorder alone. 

By rating action in January 2000 service connection was 
granted for a skin disorder described as described as 
papulosquamous, most likely asteatotic dermatitis rule out 
parapsoriasis as secondary to the service connected 
adjustment disorder with depression and anxiety.  A 10 
percent rating was assigned from July 17, 1998, the date of 
claim.

By rating action in April 2002 the 10 percent rating for a 
skin disorder, described as a papulosquamous eruption, was 
increased to 30 percent from May 10, 2001, based on VAMC 
treatment records. This staged rating split the issue into 
two issues of; what rating for a skin disorder prior to May 
10, 2001; and, what rating from May 10, 2001?

The July 2005 Board Decision/Remand granted an increased 
rating for the skin disorder from 10 percent to 30 percent 
for the period prior to May 10, 2001; and denied an increased 
rating in excess of 30 percent from May 10, 2001.

By rating action in October 2005 the 10 percent rating for a 
skin disorder was increased to 30 percent from July 17, 1998, 
based on the July 2005 Board Decision.  

The June 2007 Remand requested the RO to consider 
extraschedular consideration for the skin disorder from July 
17, 1998.

Background

In a January 1999 VA examination report the veteran reported 
that around 1990 she began having splotches all over her body 
that would come and go. They were mainly associated with 
increases in emotional stress. Over the years she had areas 
of pruritis and scaling all over her body constantly. The 
skin conditions become worse with stress. She was treated 
with Mycelex, tar shampoo, and steroid cream.   Examination 
revealed hypopigmented round areas of .5 to 1 cm. throughout 
her scalp line, neck, back, chest, abdomen, pelvic area, 
buttocks, and thighs. She also had erythema based lesions 
with scales on her abdomen, buttocks, pelvic area, back, and 
thighs. The healed areas of hypopigmentation are in the same 
distribution as the other lesions. The diagnosis was 
hypopigmented skin rash and eczema which appeared to be 
related with increased emotional stress.

In an August 2000 VA examination the examiner noted a report 
of tinea versicolor and seborrheic dermatitis in a 1987 
clinical report.  The onset of a rash in the hairline and 
neck began in 1988. This was treated with tar shampoo and 
cream which worked until 1994.  The rash at that time 
recurred over most of her body. She used eucerin creme, 
Triamcinolone cream, and hypoallergenic soap. The diagnosis 
was eczema vs. psoriasis, quite pruritic. A March 1999 note 
referred to papular squamous eruption most likely asteatotic 
dermatitis.  Examination of the scalp, face, neck, and 
abdomen revealed no abnormalities. On the upper back were 
some scaly, slightly elevated, slightly hypopigmented lesions 
which were several millimeters in diameter and were confluent 
in some areas. Upper and lower extremities were normal with a 
few blemishes on the upper chest.  The diagnosis was tinea 
versicolor, no other evidence of dermatological condition was 
noted on this examination. 

In an April 2001 VA examination the veteran's scalp, face, 
and neck were clear.  There was a general coarseness of the 
skin of the back with some slight scaling.  There were brown 
and black slightly elevated, 2 to 4 mm. areas of 
hyperpigmentation scattered on her back.  There were some 
slightly elevated, 2 mm. hyperpigmented scaly areas on her 
chest and abdomen. On the upper extremities were 1 cm. areas 
in the antecubital areas, including the axillae that were 
hyperpigmented.  There were scattered areas of slight 
hyperpigmentation and scaling, 1- 2 cm. in the lower 
extremities.  The diagnosis was hyperpigmented maculopapular 
skin rash. 

An August 2001 addendum to the examination noted that a 
biopsy of the left neck revealed mild perivascular chronic 
inflammation. The differential diagnosis was pityriasis 
lichenoides chronica vs. disseminated actinic parakeratosis 
vs. parapsoriasis.

An October 2001 VA skin disorders examination noted numerous 
areas of desquamation on her scalp, especially on the back of 
her head, neck, back, upper chest, and thighs.  Lesions were 
2 to 3 mm. in size to about 1 cm.  Some lesions had an 
erythematous base. There was no evidence of supra-infection.  
Lesions were scaly, desquamatous, with no ulceration.  The 
veteran denied any associated systemic manifestations.  The 
suspected diagnosis was pityriasis lichenoides chronica vs. 
atopic dermatitis vs. disseminated porokeratosis.

In a June 2004 VA examination the veteran reported a 
diagnosis of parapsoriasis of the small plaque type which 
began with small lesions on the head that spread all over her 
body intermittently. She used basic face wash, tetracycline 
and steroid creams. She had been on systemic steroids as well 
as light therapy.  She had no fever, pain, weight loss, or 
malignant neoplasms.  Examination revealed small popular 
lesions that were minimally visible on her face. It was 
approximately 23 percent of the exposed visible skin, and 3 
percent of the total skin area.  There did not appear to be a 
great deal of active skin lesions at the time of examination. 
The diagnosis was parapsoriasis of the small plaque type- 
apparently currently controlled by medication. No ulcerations 
or extensive exfoliation or cresting. There was less than 40 
percent of the entire body; or less than 40 percent of the 
exposed areas affected.  Near constant systemic therapy not 
been required.  There was no disfigurement of the head; no 
visible or palpable tissue loss; and no symmetry or a 
complete deformity of any area. 
 
A July 2006 VA examination revealed multiple scaling lesions 
measuring 3 to 8 mm. in diameter scattered across the 
abdominal area; multiple 3 to 8 mm. scaly lesions scattered 
over the posterior aspect of the arms as well as the axilla 
areas; one ovoid scaly lesion of the right thigh measuring 
approx 5mm.  No scarring or disfigurement involved.  No 
clinical or diagnostic testing ordered. The diagnosis was 
parapsoriasis currently affecting 0 percent of exposed skin 
and 13 percent of total body surface area.  The examiner 
opined that it was less likely than not that the veteran's 
service connected skin disorder resulted in marked 
interference with employment.

Although the veteran may be embarrassed by unsightliness of 
the lesions when on exposed areas of skin, it is less likely 
as not that the skin condition should interfere with 
employment.  Medical literature reports that "mild 
pruritis" should not prohibit one from being able to perform 
or engage in an occupation.


Analysis

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability. 38 C.F.R. § 
3.321(a). To accord justice in the exceptional case, however, 
where the schedular evaluations are found to be inadequate, 
the Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities. 38 C.F.R. § 3.321(b). 
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id. The veteran's entire 
history is reviewed when making disability evaluations. See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

The Board has reviewed the pertinent lay and medical evidence 
of record. Although the veteran has described her skin 
disease as being so bad that she had to leave her job, and 
that she cannot obtain and maintain another job, the medical 
evidence preponderates against finding that she has an 
exceptional or unusual disability picture which would render 
impractical the application of the regular schedular rating 
standards. Id. The fact that the examiner in July 2006 
concluded that the veteran has no significant skin disorder 
limitation puts in question the currently assigned disability 
rating let alone an extraschedular consideration. The Board 
finds that the evidence concerning whether the disability 
picture presented by the veteran's service-connected skin 
disability warrants the assignment of an increased rating on 
an extraschedular basis is overwhelmingly against her claim. 
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, there simply is no objective evidence that the 
veteran's skin condition represents an exceptional or unusual 
disability picture. There is no evidence supporting a finding 
that her skin condition is productive of marked interference 
with employment or frequent periods of hospitalization, 
rendering impractical the application of the regular 
schedular standards. Based on an analysis of the lay and 
medical evidence, the Board concludes that the veteran's skin 
disability does not warrant an extraschedular evaluation.

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, her statements 
to her physicians, and her personal hearing testimony. While 
lay witnesses are competent to describe experiences and 
symptoms that result there from, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992). Therefore, the veteran's statements addressing the 
severity of the skin disease are not probative evidence as to 
the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt. However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.



ORDER

A rating in excess of 50 percent for an adjustment disorder 
with anxiety, depression, and dyspepsia is denied.  

Entitlement to an extraschedular rating for a papulosquamous 
eruption from July 17, 1998, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


